Citation Nr: 1115802	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-06 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1950 until August 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The February 2011 Written Brief Presentation waived the remainder of the 60 days period provided by the Board.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral hearing loss is related to his active military service.  

2.  The evidence of record does shows that the Veteran's tinnitus is related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Applicable Law
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

Merits of the Claims
 
The Veteran has essentially claimed that he has had difficulty with his hearing since service.  He contends, in his March 2007 VA Form 9, that he served as a demolitions expert in a construction unit in Korea and had reported exposure to howitzer fire.  He has also essentially claimed to have tinnitus since service.

The Veteran's service treatment records are silent as to any complaints of, or treatment for, tinnitus or hearing loss.  Both his September 1950 pre-induction examination and August 1952 separation examination noted that the Veteran scored a 15/15 under the whispered voice examination. 

A January 1955 private medical record, by Dr. D.W.M., referred the Veteran for an examination due to his partial deafness on the left, with no obvious physical abnormality.  A July 1955 application for VA hospital treatment noted that the Veteran had been diagnosed with partial deafness on the left.

Over a decade later, the Veteran received treatment from St. Vincent Hospital for clinical otosclerosis.  An August 10, 1966 record noted that the Veteran complained of bilateral hearing loss gradually and tinnitus bilaterally, and the examiner diagnosed him with bilateral otosclerosis, more severe on the right than the left.  

An August 24, 1967 St. Vincent Hospital History and Physical noted a diagnosis of conductive deafness, and that the Veteran worked as an iron worker.  The St. Vincent Hospital records also noted the receipt of operations for both ears.  

The Veteran received an audio VA examination in April 2006, wherein he reported decreased hearing since leaving service, that his hearing has decreased within the last 10 years, and prior ear surgery.  The examiner noted reports of in-service noise exposure and 45 years of post-service work as an iron worker, as well as other post-service noise exposure, with hearing protection, and a report that the Veteran's bilateral tinnitus began after his 1955 surgery.  

The examiner found the Veteran to have severe to profound mixed hearing loss of the right ear and moderately severe high frequency sensorineural hearing loss of the left ear.  The examiner noted that without resorting to speculation, he could not make an assessment as to whether the hearing problems were related to excessive noise, and since the tinnitus began after the surgery, he opined that his in-service noise exposure did not affect his tinnitus.  The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
105+
90
105+
105+
101+
LEFT
35
55
70
70
58

The examiner found the Veteran to have achieved a score of 0 percent for word recognition for the right ear and a score of 68 percent for the left ear.   The record is thus clear that the Veteran has hearing loss under VA standards under 38 C.F.R. § 3.385.

The Veteran received another VA examination in September 2009.  The examiner reviewed the claims file and noted that the Veteran reported that he started having hearing problems in service and that his tinnitus started in the early to mid-1950s.  

The threshold results, in decibels, of the examiner were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
105+
95
95
105
100
LEFT
45
65
70
85
66

The examiner found the Veteran to have profound, mixed hearing loss for the right ear and a moderate to severe sensorineural hearing loss with a conductive component at 4kHz.  The examiner found the Veteran to have achieved a score of 0 percent for word recognition for the right ear and a score of 32 percent for the left ear.   

A June 2006 private medical record from Dr. M.G., found moderate to severe neurosensory hearing loss in both ears, and past surgery.  The examiner noted a conductive component in the right ear, but that he could not prove it with forks.  The examiner opined that the Veteran's hearing problem was related to his military occupation in Korea.  In a June 2006 letter, Dr. M.G. opined that the Veteran should be service connected due to his occupational surgery.  Dr. M.G. noted that the Veteran had been exposed to howitzer noise and small arms fire and that he likely had a stapedectomy.

The September 2009 VA examiner noted that the Veteran had been treated for partial left ear deafness approximately 2.5 years following his discharge.  Additionally, the examiner noted that the surgery described by the Veteran sounded like otosclerosis, which was not caused by noise exposure, but was more likely genetic.  However, if the diagnosis was instead ossicular discontinuity, the examiner believed that the disorder could be caused by violent explosions to or a hard hit on the head.  The examiner found that there was not enough evidence to determine the diagnosis or the etiology without resorting to speculation.  The examiner further noted that the Veteran reported first noticing tinnitus in the early to mid-1950s indicated that tinnitus was related to his ear condition.  The examiner explained that he could not link hearing problems with in-service noise exposure in the military.  The examiner could not find a link between hearing problems and noise exposure in service, or tinnitus to noise exposure.  The examiner also noted that whether the Veteran's hearing loss was initially genetic or noise induced, he worked in the iron industry for 47 years, without hearing protection until the end of his career.

The Veteran's claim was also reviewed by a VA specialist, who provided a January 2011 medical expert opinion.  That VA examiner opined that the Veteran has two different ear problems, for noise induced hearing loss and secondary tinnitus, and bilateral otosclerosis, the latter of which caused conductive hearing loss and exacerbated tinnitus.  The examiner noted the Veteran's in-service noise exposure and post service noise exposure and after discussing the evidence of record, found that the Veteran's nerve damage hearing loss and tinnitus presented early in his life (1955) and soon after leaving the service in 1952.  The examiner noted that the hearing was normal before entering service and found that the majority of the nerve damage hearing loss was noise induced and service connected.  Furthermore, the examiner opined that it is very likely that his noise induced sensorineural hearing loss is due to his time in military service and combat duty in Korea.  The examiner found that the unilateral moderate conductive hearing loss component of the left ear may be due to otosclerosis and not service connected, but that the bilateral, noise induced nerve damage hearing loss is the greatest majority of the Veteran's hearing impairment.  

The January 2011 VA examiner noted that the Veteran's bilateral hearing loss and tinnitus was due to a combination of bilateral noise-induced nerve damage and otosclerosis and that the conductive hearing loss exacerbated his nerve damage hearing loss and tinnitus.

The record indicates that the Veteran meets VA auditory threshold standards for impaired hearing under 38 C.F.R. § 3.385.  Although the April 2006 and September 2009 VA examiners were unable to determine whether the Veteran had bilateral hearing loss and tinnitus due to service without resorting to speculation, both Dr. M.G. and the January 2011 VA examiner provided a nexus between his current bilateral hearing loss and tinnitus and his in-service noise exposure.  Additionally, although the January 2011 VA examiner did note that the Veteran's unilateral moderate conductive hearing loss component of the left ear may be due to otosclerosis and not service connected, the bilateral, noise induced nerve damage hearing loss was due to service, and thus indicates that the Veteran's hearing loss in both ears is at least partially due to his in-service noise exposure.  Furthermore, the Board notes that the January 2011 report provided the most in-depth analysis of the Veteran's claims and included the most complete review of the evidence of record.  The Board thus finds it to be more probative than the other medical evidence of record as to the etiology of the Veteran's claimed disorders.

The findings of the January 2011 VA examiner and Dr. M.G., in conjunction with the reports of bilateral hearing loss and tinnitus in service, demonstrate that the Veteran's bilateral hearing loss and tinnitus are related to his service.  As the evidence of record is at least at equipoise, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for hearing loss and tinnitus are granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


